Exhibit 21 SUBSIDIARIES OF VERSO PAPER CORP. Jurisdiction of Incorporation or Name of Subsidiary Organization Verso Paper Finance Holdings One LLC Delaware Verso Paper Finance Holdings LLC Delaware Verso Paper Holdings LLC Delaware Verso Paper Finance Holdings Inc. Delaware Verso Paper LLC Delaware Verso Paper Inc. Delaware Verso Androscoggin LLC Delaware Verso Bucksport LLC Delaware Bucksport Leasing LLC Delaware Verso Maine Energy LLC Delaware Verso Quinnesec REP Holding Inc. Delaware Verso Quinnesec LLC Delaware Verso Quinnesec REP LLC Delaware Verso Sartell LLC Delaware Verso Fiber Farm LLC Delaware nexTier Solutions Corporation California
